ANDERSON, J.
— “A donation from the parent to the child, alone and of itself, would raise no presumption of undue influence, since, in the absence of evidence to the contrary, the parent is presumably the dominant party. If undue influence is charged in such case, the burden is upon the parent to show it.” — McLeod v. McLeod, 145 Ala. 269, 40 South. 414. The conveyance in the case at bar was not a mere donation, but provided for the care and support of the grantor and his wife during their lives as the consideration, or as a partial consideration, and the evidence shows a compliance with said requirements on the part of the respondent. It is true the grant- or was in bad health for some time before his death; but he was not an extremely old man at the time, and was in full possession of his mental faculties, and the evidence fails to show that he Avas dominated by the son. On the other hand, the conveyance Avas to the only surviving child and heir at law, save the complainant, a grandchild, and avIio had lived with and cared for his parents for years, Avas drafted and acknoAvledged before an officer at the instance of the grantor, and not until after he had fully discussed the matter with his neighbors.
The decree of the chancery court is affirmed.
Tyson. C. J., and Simpson and Denson, JJ., concur.